Lathrop, J.
The plaintiff in this case does not contend that the defendants were in fault in not guarding the cog wheels. Her contention is that she should have been warned, when set to work upon the machine, that there were cog wheels upon the sides, and that if she got her hands into them she would be hurt. The cog wheels were in plain sight, and there was no hidden danger. The plaintiff was thirty years old, and of ordinary intelligence. While she testified that she knew nothing of the dangers of the machine, and the exceptions state that she was unfamiliar with machinery, the defendants had a right to assume that she had that knowledge which is acquired by common experience, and were under no obligation to warn her that if she put her hand between revolving cog wheels she would be hurt. Ciriack v. Merchants’ Woolen Co. 151 Mass. 152, 156, and cases cited. Stuart v. West End Street Railway, 163 Mass. 391.
The work which the plaintiff was set to do was pulling squares of leather through a machine, and placing them on the floor. The plaintiff contends that the case should have been submitted to the jury, because one of the defendants told her to work “ quick,” and she hurried in her work ; and, after she had pulled a few pieces of leather through, her hand was caught. But we do not see that the fact that she was told to work “ quick ” was, under the circumstances of the case, evidence of negligence on the part of the defendants. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182.

Exceptions overruled.